O-693   This document has been reduced from legal size to letter




                           NO. 5088


Thir    o~~iniorr    holds:
1.     iiwarrant of arrest is not nsoreecry ti-
       Sors e party oan plead guilty to tha
       0rrenr0    ep00aiw 183ti ju+ioe or the
                    or
       peaoe oou?t sftsr w ocsplaint haa born
       tiled end the party is in ths owtodp of
       a nif$lwy Patrolmaa.
8.     A OQplaint filed   by a Ilighweylatroti
       18 8urri0ifbnt to martsin iii
                                   plea of guilty
       without the lrsuanos of Surthor pFOOW8
       by a jU8tiOr  Or .thr,mroa;

5.     d oonrtable  is not 8Utitle~.   to a      r80 or
       two dollar8  ror routing   a wsrrant or
       arrest  to a motorlrt   when the notorlst
       18 in th8 OU8tCdy 8nd UndW atnet by             8
       HfghTsay'Yatrolman.




5.     A ahrrrgeOS OM  dollar l’orreloan ‘i8
       8 &WOp8r Oh8rge t0 b0 taxed a8 008t8
       egaioet the deSrndent when a plea or
       guilty i8 8atored and a tine paid iamb-
       diatoly 8rtOr the deimdant ir natirlrd
       or the amount and ~0 a@iuitmentIr.mab~,,
       and the ofiioer.who di8oharger or rrloaoer
       a defend&at km   thi foroeiand orf8Ot or
       a judpmnt restrainin& him 18 sntitlod
       to .8 rw or $1.00 ror a re&mee.
Honorable Homer Gari,ison,Jr.
Dapertment or Publio ‘%rsty
AulltIIl,
        Tlxa8
bar   sir:

                     cp1n105 NO. 0-09s
                     Am: Ferr to whioh a oonstablo
                        ,i8 entitled In a, 8Q8adLng
                         C*M) wh6)raarrest I8 par-
                         formed by 1iIghw8yP8trol-
                         man.
          w UC* in nocript of your letter of npr5.1
es, 1939, wherein you outline the r0ii0dg  ra0t8i

             wh Hlghwoy i'otro&aan arneted   a motorirt




  Honorable Hcwr     aclrrI8on,Jr., May 8, 1989, P8ge 8


        tor 8 sdlng and upon, the 8U~~8tIO5       or the
        motorr 8t h8 and the Nighway Patro-5       weat to
        the Ju8tIoo or the Paaao osrioe, in order,that
       'thr motorlrt might enter e plea ot gukltr 856
        WY hi8 tin@.    'Upon their arriral at th8 &8-
        tiOS OS the Pf3aCOOSfio), th8 &8tiOS'Or tha
        Peaoo and a 0058tabl8~Were   sitting   in thr of-
        ri0ei The P8trolmen riha a ocmplainVagal58t
        the motorict for rpmdlng,    and th8rcRlponthe
        Jurtioe or 'the Mace in the pnaeaor OS the
       motorlrrt,Fatrolm85 and Con8tablr i88uod 8
        sarrrrntfor the orrost OS the motorirtf handing
        thir warr8nt to the Conratable,who in turn
        read it to the motorist, plaolinghim u5dar
        arre8t while th8 aotorirt was rtlll in the
        aU8tOdy Or thkHiC;hray PatrOk8+        The 3U8liW
        Or tb   PS@OO, Il180, f86ued two BubPOWl88, iOr
       Witns88a8, to wits tho Eli&way Patrolman, who
       W88 &WO885t, and the CO58tabh.        Theo* 8ub-
       poenae wore handad totha Constable but ho
       mad. 50 8ttOJI&Jt to 8tIVO them..
                                                                                                         c


         *Th8 motorist plead guilty to the oharga
    and wa8 aa808E.d 6 fins of $lS.?iOItemized aI)
    ~'rOiiOR8:
         Fine               .       .       .       .       .       .       .       .    .    . e 8100
         LttO&g;8’Fie           .       .       .       .       .       .       .       . .     . 5.00
         Trial Fee                                              .       .       .       . .       4.00
         OsfiOer8 CO&i' ' ' ' '
            Making Arro8t. . . . . . $Z.OO
            t%Rla~;~ 8 Vit5e8aO#
                    . . . . . . . .   x.
                                                                                                  4.50
         Total'                                                                                 mm-
         *The motoriet wa8 not oormnittodto Jell,
    but m~.ly plead guilty and paid hi8 tine a8'
    herelnabovr m8ntionod."
         YOU    thereupon   rsf#mut our opinion ln~nrponsm
t0 the fOmn+hg riVS     ~~UeStiM8:

         R1. Is 6 warrent Of arrpst  neoe88ary be-
    rbre a party oen plead guilty to the orrena
    Or SpO8dltlgin 6 JuritlosOf the PallObCOWt .
    attar Q oomplalnt has been riled and the perty
    is in the OU8tOdy ar 11XI:ighweyPatrolman?
         "8. Is 8 OWplaint tilad by 6 Righnay'
    r;atrolman8Ur:‘iOfm  to susteln a 01*8 Of
    guilty wltbout the issuance'of further pro-
    0e88 br 8 JlletioeOf th0 PsaOe?
         "3. 18 a oonatabls entitled to a tee Of
    $e.oo ror reading 6 warrent 0r arrort to a
    motorirt when th8 motoriet is in the Ourtody
    and under arrest by a Highway Patrolman?
         "4. X8 0 Ohar&e Or aubpoanalag iWit50888S
Honorable    HCUUT     Garrison,   Jr.,   .Ltay 8, 1939, page 3


        valid when a motorist La taken before.a SW-
        tics of the Fsaoa intending to plead guilty
        thereby sllninotlng tiny testiatonytr%a auy
        wltlmr8as7
             “II. In ,a char@ 02 41.00 for release e
        proper oharb% to be trtredsu,ooet a&nst        the
        der’ondsntwhen a plea oi guilty is entsrrd
        and a line paid i.mnudistelyaitor the delon-
        dent is notltied of the amouut and no acanilt-
        mrnt la maceV

          xn the ease or Soott va. Stats, 114, a3.C.(ad)          .
564, it ~(15held that xrtiols 803, P%aal Godo, glvus a
rherlrr the authority to arrest a psrsoa witbout a war-
rant who operates irnautomobile upon ths publio h&gbway
in 8x0888 or 45 1~11~s pur hour, and to dcrl with hiisas
provided by Artiol% 793, Penal Code. Art1018 aEVa, Uoo-
tion 16, oi t ho Fonal code v%sts Stste Nighway Pattolnuin
With all tne rightr  and powers of peaoo .orfiOW8 to pur-
sue and arrest any pmson for any oMmee     whrn said per-
son 18 round00 the highway. Banor,the Highway Patrolmen
hevs tbe right to aske arrests ln speedlug oasaa, and to
deal wltb the persons arrarted 8s provided in nrtlale
793 0r tto Penal cod*. The peraon arrortod   14 the 0668
which you submit to us hnd the right to demnnd that he
should be takon torthwith before the Justlo% Cqurt Zor
an immediate hearing, and he was t:lerOfore,,ln the proper
oustcdy or tha l&i$~ay ~atrolmon.
          Under such oircumstances the 16euanoe or a war-
rant was wholly unneoe8sary, and your first qub8tion is
tberefcre 6xI8wWOd in tho ne;ativ%. EJIalrirWiv0    anBw8r
rollown to your lrooondqusstlon.
             Artiole     1065, code of Crtilnal Frocwdure, Pro-
vides    a&ifollow:
             *‘Thefollowing .felas
                                 shall be ellmd    the
        sheriff, or other peeoe ofricer perroming
        the some ssrvioos in aisd%n%anor @as%8 to ‘be
        taxed against th% deiondant on OOnVietiOns
               ‘1.   For    ex%outin& eaoh #%rrant ot arr%st
         or ospias, or rmkln!::
                              arrest without v.srrant,
         tco dollars.
              “2. Qor rummoning slrohwktnoss, saveaty-
         rive oentu.
               v3.   For serving any writ not othemlss
         prwldrd     for,   one dollar.
              “4. For taking sad approving each *Bond,
         and r%turninE ths mm   to the oourthaise, when
         necmssary, on? dollar and rirty o%~@ts.
               “5. par each omaitntsnt o~.iel%as%, one
         dollar ,*




Honorable Hcamr Oarrlamn, Jr.,              May 7, 1939, Page 4


           Th%ra ia uo statuto which r%quiree that.aa
8rreet to% ba ohargad in every oas%. Thor% is no sta-
tutr under whiah a oonatablrrmay r%o%ive arrest ioar
in auoh oa8.I oraopt the above quot%d~Artlola 1063, Codr
of Criminal Proamdure.    Fran the above 6t6tuto  it ap-
pears that ha is %ntitl%d to r%o%iti%a ree oi #a.00
only wbare ho ox%outes the warrant of arrest     or aaplas,
or wh%n he ekes    an arreot without a warrant.    ‘In thr
inrtanam to wkiah ou iWer he did not maka the arrest,
but thr Highway Pat rolman peMrformodthat servlco.     The
motorirt Hill    being in the oustody’and under arreat
by the Niukway Patrolman; the niore.r8ading   oi thi wer-
raat br tha oonstable to the motorist would not aonatl-
tute an euaution     or the warr8nt 0r arro’ot. Our awwer
to your third quertion          is   in   the negative.
             In    the tact8   submitted     to ycu, tha   abetable
med. no lttmpt to sarvo the two eub&W0n68 r0r ldtn88808
whiob had barn laood la his hands.      Artiale LfM6 pro-
vida8 a roe or 1 .78 to ba paid for'summoning l8ah ritaose.
Th0 constable would not ba antitlod to euoh iaa of CL.75
per wltaaee ualase ha 8umsonod~8uoh wita08s. Rat8zTing
to your rourth question,   hoH;ovor,no would obeorvo that
a UotoriIst,or any other dafandant, would have tho’prlvi-
logo of plesdiog  not e;uilty if' ha should doeire et the
tima when ha should be cellid   upon to pl0ad to the am-
plaint. Thie would bo truo notwithstaadlhg tha faot that
ho had tharetotora advised thet ha uxpootod to plird
guilty.  Thantoro~, the mro faot tbat ho might 8tatr that
he lxpaoted to plea3 Guilty would not deprive tho proper
0rfiO0r8 or tho authority to 00~00 eubposneu to ieqo      ror
witna8sa8 who mighb be nooasesry in the ovoat the motorist
should ohahga hie mind and aat0r a plaa of not guilty.
Undor euoh oiroumatahoae, tharofo:r, a ahergo for eub-
poanainr?witaaeeas would ba velid if auoh eUb&WWae should
be   areoutad.
           On Fobruaay 13, ‘1966, this dopartmant hold’ ,ia
a oonfareaoa opinion written by b’on.EL Grady Chandler and
Eon. Qileway Calhoun, rreietsate AttOrMy     Oenoral, that
a mr81aeeow for rk1ab.a psuaa otfloar in allowad a roe or
ODI dollar is iOr ralaueing or disoharging a dofondant
iron tha ior and 0rr0ct or b Judguont au0 tha rue'18
allowad in all oaeae wbara a dofondant.i 6 ooavioted  and
dieohargad hle fin0 and costs, whether undar a plaa ot
yuf;y or not guilty. ,:oquota frcm this opialon as hi-

             The    term ~raloaeo~    must    ba   ooaetrukd
       aaoording to its ordinary moaning,  xab8tar~e
       Clationary defined reluaee as t'ollower
             *'To lot loose eata;          to sat Woo
       l’rom roetraint; to give libarty to or to oat
       at liberty! to lat go.'
            *The diotioaary aleo gives tha word
       fdieoharc:o*6s a synonym ror 'roleaeo'.
HonOrablO Homer OarriWn,        Jr.,   YTap 8,   1939 ) P66.   6



           -Arti     917   or   the   ccide.0r CrMnal,Yro-
     oedure, ae heretOfore       stat*d, pravid8r that
     th6 Judgment or the juatloe oourt @hall reoltr
     'that the derendant 18 to remain in ourtody Of
     the rhrrir$ until the rim and ooatr lr 8 p a id.
      Artlolerr  785, 787 and 793 provide     ror enrobing
     a Judgnmnt in all misd0meenor~,0880s and ark0
     provloionlrror dlaoharglng the dstandant. The
     term *rel,eass~    , thmwrore, ae wad in the foe
     bill and aa doffnod la thr diotionary,        se bo-
     liovr , the aama aa *disoharger and .tho offiosr
     who dlsOharg08 or r010aar0 a &rendant iromthv
     roror an& otrgot ot a Judtpent'rerrtralnlng       hlm
     18 entitled     to 00110ot  the r00 of $1.00 for a
     nl0aar.      I\* th@ jUd@nrant ie tb    MUM in 811
     0~18 qf OonvidtiOn, whothor U&do??a plra Of.
     guilty 0r.a ploo or not guilty,       it roiiowr
     tlirroforr,in every O(IW 8~ oftioer lr'antltlad
     to l roe of $1.00 ror a rrleam.          mat a io0.ir
     not allowed ror 0 omtunitnontin every oa00 un-
     lone the oourt 10 regulnl to oarnarlt       the doton-
     dent to jail in Uorsult 02 payment Of tha tills
     and ooato or in the o~uut~ oourt tha dotmndant
     might be Oomltted to 110rvea Jitllau&m00           0~00
     though the rim 0nd ooots are)paid.”
          It appttara that this oonrersnor op1~011 has
bren iOllOwod by this departmAt for mea-0 than ller0n
Parr; we are unable to rind any authority to the aon-
tI%ryl the o p iniolppsars
                    n       to be baaed upon 6ound reason-
ing; ~0.thererore, approve and r0u0w thl8 opfnio+
           You ar0 theroiOr0 reepotfully advised that
it ia tha opinion or thir department that 0 oh&r&e OS on6
dollar ror r0leese ia Y proper ohargs to bo tared a8
co&r against the dmmdaat     when a pleu ot guilty ia 0x+
tend and thO fiar paid lumdlately artor th0 dutendant
18 notitird or tlm amount.and no oomaitment lr mado,
and that the oitiomr who dlsoharg8s or relaaser 0 do-
rrndant rrcm the roroo and erreot or 0 judeplunt raetrain-
lag him 18 entitled to oozloot the itbe0r.an0 dollar ror
a release.
          This opinion,haa bean conrfdend   la ooafareac8,
approved, nnd ordered reoorded.
                             CmtirLo0. thlw
                             P.TTCR?VSiY
                                      l%2?itRAL
                                              W   T%XAS